EXHIBIT 10.1
AMENDED AND RESTATED MANAGEMENT AGREEMENT
This AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) made as of the
30th day of June, 2015 by and among CERES MANAGED FUTURES LLC, a Delaware
limited liability company (“CMF”), EMERGING CTA PORTFOLIO L.P., a New York
limited partnership (the “Partnership”) and PERELLA WEINBERG PARTNERS CAPITAL
MANAGEMENT LP, a Delaware limited partnership (the “Advisor” or “Perella”
together with CMF and the Partnership, the “Parties”).  This agreement amends
and restates, in its entirety, the Management Agreement dated as of August 31,
2014 (the “Existing Agreement”) by and among the Parties.).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
 WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement of the
Partnership dated as of May 1, 2012 (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and
WHEREAS, the Advisor is registered as an investment adviser with the Securities
and Exchange Commission (“SEC”), is registered as a commodity trading advisor
with the Commodity Futures Trading Commission (“CFTC”) and is a member of the
National Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement to reflect the fact that (i) the
Partnership will no longer trade through PGM Master Fund L.P. and (ii) all
trading of commodity interests will be conducted directly through a Partnership
account; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.            DUTIES OF THE ADVISOR.  (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of
 

--------------------------------------------------------------------------------

the assets and funds of the Partnership allocated to it from time to time by CMF
in commodity interests, including commodity futures, options on futures, spot
and forward contracts, including foreign exchange forwards, foreign exchange
swaps and non-deliverable foreign exchange forwards.  The Advisor may also
engage in other swap and other derivative transactions on behalf of the
Partnership with the prior written approval of CMF.  All such trading on behalf
of the Partnership shall be i) in accordance with the trading strategies and
trading policies set forth in the Partnership’s Private Placement Offering
Memorandum and Disclosure Document dated as of October 31, 2013, as supplemented
(the “Memorandum”), and as such trading policies may be changed from time to
time upon receipt by the Advisor of prior written notice of such change, and ii)
pursuant to the trading strategy selected by CMF to be utilized by the Advisor
in managing the Partnership’s assets as described herein.  CMF has initially
selected a variation of the program traded by PWP Global Macro Master Fund L.P.,
a Cayman Islands exempted limited partnership (the “PWP Global Macro Fund”), as
described in Appendix A attached hereto (the “Program”), to manage the
Partnership’s assets allocated to the Advisor.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Memorandum without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not result in losses.  The Advisor shall not be deemed to have custody of the
Partnership’s assets.
(b)    CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A.  All trades made by the Advisor for the account
of the Partnership shall be made through such commodity broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor.  However, the Advisor may
direct any and all trades in commodity futures and options to any futures
commission merchant or independent floor broker listed on Appendix C or, with
the prior written permission (by original, fax copy or email copy) of CMF, any
other futures commission merchant or independent floor broker it chooses for
execution with instructions to give-up the trades to the broker designated by
CMF, provided that the futures commission merchant or independent floor broker
and any give-up or floor brokerage fees are approved in advance by CMF.  The
Advisor may enter into swaps and other derivative transactions permitted under
Section 1(a) of this Agreement with any swap dealer listed on Appendix C or,
with the prior written permission (by original, fax copy or email copy) of CMF,
any other swap dealer it chooses for execution with instructions to give-up the
trades to the broker designated by CMF, provided that the swap dealer and any
give-up or other fees are approved in advance by CMF.  All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
parties have executed the relevant give-up agreements (via EGUS or by original,
fax copy or email copy).
(c)    The initial allocation of the Partnership’s assets to the Advisor shall
be made to the Program, as described in Appendix A.  In the event the Advisor
wishes to use a trading system or methodology which the Advisor deems materially
different than or in
 
- 2 -

--------------------------------------------------------------------------------

addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF twenty
days’ prior written notice of its intention to utilize such different trading
system or methodology and CMF consents thereto in writing.  The Advisor will
notify CMF of any changes to the trading system or methodology that would
require a change in the description of the trading strategy or methods described
in Appendix A or the Memorandum, as applicable, to be materially accurate. 
Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account, which will be
attached as Appendix B to this Agreement, and the Advisor will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval.  The Advisor also agrees to provide
CMF, on a monthly basis, with a written report of the assets under the Advisor’s
management in substantially the form attached hereto as Schedule 1 together with
all other matters deemed by the Advisor to be material changes to its business. 
The Advisor further agrees that it will use its commercially reasonable efforts
to convert to U.S. dollars: (i) foreign currency balances (not required to
margin positions denominated in a foreign currency) no less frequently than
monthly and (ii) U.S. dollar equivalents in individual foreign currencies of
more than $250,000 within one business day after such funds are no longer needed
to margin foreign positions.
(d)    The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors, employees and partners,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals, unless CMF reasonably determines that such disclosure
is required in order to fulfill its reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order (including CFTC Rule
4.25).  The Partnership and CMF acknowledge that the trading advice to be
provided by the Advisor and the trading systems and the trading methodology of
the Advisor are property rights belonging to the Advisor and that they shall not
use, other than as contemplated under this Agreement, and shall keep all such
advice, systems and methodology confidential; provided, however, that CMF and
the Partnership may include the description of the trading strategy in the
Memorandum provided by the Advisor.
(e)    The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and, subject to the second, third and last
sentences of Section 1(f) below, apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
 
- 3 -

--------------------------------------------------------------------------------

(f)    The Advisor acknowledges and agrees that CMF may, from time to time, in
its absolute discretion, select additional trading advisors in respect of the
assets of the Partnership and, subject to the second, third and last sentences
of this Section 1(f), reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF acknowledges and agrees, on behalf of itself and the
Partnership, that any such instructions can have a detrimental effect on the
performance of the Partnership.  CMF will use its best efforts to give five
business days’ prior notice to the Advisor of any reallocations or liquidations.
(g)    The Advisor shall assume financial responsibility for any errors
committed or caused by it in transmitting orders for the purchase or sale of
commodity interests for the Partnership’s account including payment to the
brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades. 
The Advisor’s errors shall include, but not be limited to, inputting improper
trading signals or communicating incorrect orders to the commodity brokers.  The
Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors with respect
to the account, and the Advisor shall use its commercially reasonable efforts to
identify and promptly notify CMF of any order or trade which the Advisor
reasonably believes was not executed in accordance with its instructions to any
broker utilized to execute orders for the Partnership.
2.            INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.            COMPENSATION.  (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee
(“Incentive Fee”) payable quarterly equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services (“Management Fee”) equal to
1/12 of 1.5% (1.5% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Net Assets of the
Partnership allocated to the Advisor as of the last business day of each month
by 1.5% and dividing the result thereof by 12).
 
- 4 -

--------------------------------------------------------------------------------

(b)    “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.
(c)    (i)“New Trading Profits” shall mean the excess, if any, of Net Assets of
the Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading.  Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
(ii)            The initial loss carryforward upon commencement of trading by
the Advisor for the Partnership shall be the loss carryforward accrued by the
Advisor on behalf of PGM Master Fund L.P. as of June 30, 2015 and the Advisor
shall not be paid an Incentive Fee until New Trading Profits exceed the amount
of such loss carryforward, plus any loss carryforward accrued by the Advisor
following commencement of trading for the Partnership.
(d)    Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which
 
- 5 -

--------------------------------------------------------------------------------

the number of business days during which CMF conducted the Partnership’s
business operations or utilized the Advisor’s services bears in the month to the
total number of business days in such month.
(e)    The Advisor shall bear its own expenses (including without limitation
expenses related to the Advisor’s office space and utilities, and secretarial,
clerical and other personnel).  The Partnership shall bear all of the expenses
incurred in connection with its trading activities in accordance with Section
7(e) of the Partnership Agreement.
(f)    The provisions of this Section 3 shall survive the termination of this
Agreement.
4.            RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and partners may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, directors, employees and partners shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)    If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC‑ or exchange‑imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit.  The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts.  The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading programs,
strategies or methods for the Partnership other than the strategies or methods
customarily employed by it for similarly situated clients or accounts and that
it will not knowingly or deliberately favor any client or account managed by it
over the Partnership in any manner, it being acknowledged, however, that
different trading programs, strategies or methods may be utilized for differing
sizes of accounts, accounts with different trading policies or risk parameters,
accounts experiencing differing inflows or outflows of equity, accounts that
commence trading at different times, accounts that have different portfolios or
different fiscal years, accounts utilizing different executing brokers and
accounts with other differences, and that such differences may cause divergent
trading results.
 
- 6 -

--------------------------------------------------------------------------------

(c)    CMF on its own behalf and on behalf of the Partnership acknowledges that
the Advisor and/or its officers, directors, employees and partners presently
act, and it is agreed that they may continue to act, as advisor for other
clients and accounts managed by them, and may continue to receive compensation
with respect to services for such clients and accounts in amounts which may be
more or less than the amounts received from the Partnership.
(d)    The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of the PWP Global Macro Fund as shall be reasonably requested by CMF
in writing. CMF, on behalf of itself and the Partnership, acknowledges and
agrees that the Program is a variation of the program traded by the PWP Global
Macro Fund and that, as a result, the performance of such portion of the
Partnership that is managed by the Advisor may differ from that of the PWP
Global Macro Fund in any particular month, and it is likely to underperform or
outperform the PWP Global Macro Fund in medium to long-term horizons.  The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.
5.            TERM.  (a) This Agreement shall continue in effect for a period of
one year from the date this Agreement was entered into unless otherwise
terminated as set forth in this Paragraph 5.  The Advisor may terminate this
Agreement at the end of such one-year period by providing prior written notice
of termination to the Partnership at least thirty (30) days prior to the
expiration of such one-year period.  If the Agreement is not terminated upon the
expiration of such one-year period or as otherwise described below, this
Agreement shall automatically renew for additional one-year periods until this
Agreement is otherwise terminated, as provided herein.
(b) At any time during the term of this Agreement, CMF may terminate this
Agreement upon five (5) days’ prior written notice to the Advisor.  At any time
during the term of this Agreement, CMF may elect to immediately terminate this
Agreement if (i) the Net Asset Value per Unit shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 25% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership; (vii) the Advisor
fails to conform to the trading policies set forth in the Partnership Agreement
or the Memorandum, as they may be changed from time to time, upon prior written
notice to the Advisor; (viii) the Advisor merges, consolidates with an
unaffiliated person, sells a substantial portion of its assets, or becomes
bankrupt or insolvent; (ix) Maria Vassalou dies,
 
- 7 -

--------------------------------------------------------------------------------

becomes incapacitated, leaves the employ of the Advisor, ceases to control or is
otherwise not managing the Program; (x) subject to Section 7(a)(iii) hereof, the
Advisor’s registration with the SEC, its registration as a commodity trading
advisor with the CFTC or its membership in NFA or any other regulatory
authority, is terminated or suspended; or (xi) CMF reasonably believes that the
Advisor has contributed or may contribute to any material operational, business
or reputational risk to CMF or CMF’s affiliates.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
(c)            The Advisor may terminate this Agreement by giving not less than
thirty (30) days’ prior written notice to CMF if either CMF or the Partnership
fails to comply with the terms of this Agreement.  The Advisor may terminate
this Agreement by giving not less than ten (10) days’ prior written notice to
CMF if: (i) the Advisor reasonably believes that CMF or the Partnership has
contributed or may contribute to any material operational, business or
reputational risk to the Advisor or the Advisor’s affiliates; (ii) there is a
change to the Partnership Agreement (including without limitation Section 16 of
the Partnership Agreement) or to the trading policies described in either the
Partnership Agreement or the Memorandum that materially affects the Advisor’s
rights or obligations under this Agreement or (iii) the PWP Global Macro Fund
and other accounts pursuing the Program are being terminated.  The Advisor may
elect to immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended. 
CMF agrees to notify the Advisor if either CMF or the Partnership agrees to
merge or consolidate with an unaffiliated person, agrees to sell a substantial
portion of their respective assets, or becomes bankrupt or insolvent.
(d)            Except as otherwise provided in this Agreement, any termination
of this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.            INDEMNIFICATION.  (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, fine, penalty, obligation, cost, expense (including,
without limitation, attorneys’ and accountants’ fees, collection fees, court
costs and other legal expenses), judgments and awards and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding (collectively, the “Losses”) if the Advisor acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Partnership, and provided that its conduct did not
constitute negligence, bad faith, recklessness, intentional misconduct or a
breach of its fiduciary obligations to the Partnership as a commodity trading
advisor, unless and only to the extent that the court or administrative forum in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all circumstances of the
case, the Advisor is fairly and reasonably entitled to indemnity for such
expenses which such court or administrative forum shall deem proper; and further
provided that no indemnification shall be available from the
 
- 8 -

--------------------------------------------------------------------------------

Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  CMF and the Partnership agree to promptly notify the
Advisor of any amendment to Section 16 of the Partnership Agreement.  The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.
(ii)            Without limiting subsection (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subsection (i) above, or in defense of any
claim, issue or matter therein, CMF shall indemnify the Advisor against the
Losses actually and reasonably incurred by it in connection therewith.
(iii)            Any indemnification under subsection (i) above, unless ordered
by a court or administrative forum, shall be made by CMF only as authorized in
the specific case and only upon a determination by independent legal counsel in
a written opinion that such indemnification is proper in the circumstances
because the Advisor has met the applicable standard of conduct set forth in
subsection (i) above.  Such independent legal counsel shall be selected by CMF
in a timely manner, subject to the Advisor’s approval, which approval shall not
be unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv)            In the event the Advisor is made a party to any claim, dispute
or litigation or otherwise incurs any Losses as a result of, or in connection
with, the Partnership’s or CMF’s activities or claimed activities unrelated to
the Advisor, CMF shall indemnify, defend and hold harmless the Advisor against
any Losses incurred in connection therewith.
(v)            As used in this Section 6(a), the term “Advisor” shall include
the Advisor, its affiliates, principals, officers, directors, employees and
partners and the term “CMF” shall include the Partnership.
(b)            (i) The Advisor agrees to indemnify, defend and hold harmless
CMF, the Partnership and their affiliates against any Losses actually and
reasonably incurred by them (A) as a result of the material breach of any
representations and warranties or covenants made by the Advisor in this
Agreement, or (B) as a result of any act or omission of the Advisor relating to
the Partnership if (x) there has been a final judicial or regulatory
determination or a written opinion of an arbitrator pursuant to Section 14
hereof, to the effect that such acts or omissions violated the terms of this
Agreement in any material respect or involved negligence, bad faith,
recklessness or intentional misconduct on the part of the Advisor (except as
otherwise provided in Section 1(g)), or (y) there has been a settlement of any
action or proceeding with the Advisor’s prior written consent.
(ii)            In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any Losses
as a result of, or in
 
- 9 -

--------------------------------------------------------------------------------

connection with, the activities or claimed activities of the Advisor or its
principals, officers, directors, employees and partners unrelated to CMF’s or
the Partnership’s business, the Advisor shall indemnify, defend and hold
harmless CMF, the Partnership or any of their affiliates against any Losses
incurred in connection therewith.
(c)            In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the Losses incurred in such action, suit or proceeding which
relates to the matters for which indemnification can be made.
(d)            None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)            The provisions of this Section 6 shall survive the termination of
this Agreement.
7.            REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)    The Advisor represents and warrants that:
(i)            All information with respect to the Advisor and its principals
and the trading performance of any of them that has been provided to CMF by
authorized persons of the Advisor, including, without limitation, the
description of the Program contained in Appendix A, is complete and accurate in
all material respects and such information does not contain any untrue statement
of a material fact or omit to state a material fact that is necessary to make
such statements and information therein not misleading.  All references to the
Advisor and its principals, if any, in the Memorandum, or a supplement thereto
will, after review and approval of such references by the Advisor prior to the
use of such Memorandum in connection with the offering of Partnership units, be
accurate in all material respects, except that with respect to pro forma or
hypothetical performance information in such Memorandum, if any, this
representation and warranty extends only to any underlying data made available
by the Advisor for the preparation thereof and not to any hypothetical or pro
forma adjustments.
(ii)            The information with respect to the Advisor set forth in the
actual performance tables in the Memorandum, if any, is based on all of the
customer accounts managed on a discretionary basis by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, and such tables have been prepared by the Advisor or its
agents in accordance with applicable CFTC and NFA rules and guidance, including,
but not limited to, CFTC Rule 4.25.  The Advisor’s performance tables have been
examined by an independent certified public accountant and the report thereon
has been provided to CMF.  The Advisor will have its performance tables so
examined no less frequently than annually during the term of this Agreement.
 
- 10 -

--------------------------------------------------------------------------------

(iii)            The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of
NFA, is registered as an investment adviser with the SEC, and is in compliance
with any such other registration and licensing requirements as shall be
necessary to enable it to perform its obligations hereunder.  The Advisor agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.  The Advisor may de-register as a commodity trading advisor if an
exemption from CFTC, exchange and swap execution facility position limit
aggregation rules is available which would not require the Advisor to be
registered as a commodity trading advisor, provided that the Advisor has
obtained CMF’s prior written consent to such deregistration.
(iv)            The Advisor is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited partnership power and authority to enter into this Agreement and to
provide the services required of it hereunder.
(v)             The Advisor will not, by acting as a commodity trading advisor
to the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)            This Agreement has been duly and validly authorized, executed
and delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)            At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the reasonable request of CMF to promptly provide CMF with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate in all material respects.
(b)    CMF represents and warrants for itself and the Partnership that:
(i)            CMF is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to perform its obligations
under this Agreement.
(ii)            CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
(iii)            This Agreement has been duly and validly authorized, executed
and delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)            By entering into or performing this Agreement, CMF and the
Partnership will not breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which either is a party or by which
either is bound.
 
- 11 -

--------------------------------------------------------------------------------

(v)            CMF is registered as a commodity pool operator and is a member of
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
(vi)            The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)            The Partnership is a qualified eligible person as defined in
CFTC Rule 4.7.
(viii)            The Partnership is not a Benefit Plan Investor, as defined
below.  For these purposes, a “Benefit Plan Investor”, as defined under Section
3(42) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and any regulations promulgated thereunder, includes (a) an “employee
benefit plan” that is subject to the provisions of Title I of ERISA; (b) a
“plan” that is not subject to the provisions of Title I of ERISA, but that is
subject to the prohibited transaction provisions of Section 4975 of the Internal
Revenue Code, such as individual retirement accounts and certain retirement
plans for self-employed individuals; and (c) a pooled investment fund whose
assets are treated as “plan assets” under Section 3(42) of ERISA and any
regulations promulgated thereunder because “employee benefit plans” or “plans”
hold 25% or more of any class of equity interest in such pooled investment
fund.  The Partnership agrees to notify the Advisor promptly in writing if there
is any change in the percentage of the Partnership’s assets that are treated as
“plan assets” for the purpose of Section 3(42) of ERISA and any regulations
promulgated thereunder.
(ix)            The Partnership is an “accredited investor” under Regulation D
promulgated under the Securities Act of 1933, as amended.
(x)            CMF and the Partnership are aware of the highly speculative
nature of and risk of loss inherent in the transactions contemplated by this
Agreement.  CMF and the Partnership have consulted with their own advisors and
understand the legal and tax requirements regarding the transactions to be made
pursuant to this Agreement.
8.            COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)    The Advisor agrees as follows:
(i)            In connection with its activities on behalf of the Partnership,
the Advisor will comply with all applicable laws, including rules and
regulations of the CFTC, NFA, swap execution facility and/or the commodity
exchange on which any particular transaction is executed.
(ii)            The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving the Advisor or any of its
principals, officers or senior employees, regardless of whether such suit,
action or proceeding also involves CMF.  The Advisor will also promptly notify
CMF of the commencement of any material investigation (other than routine
audits, inquiries, examinations and sweeps) by any U.S. or non-U.S. federal,
 
- 12 -

--------------------------------------------------------------------------------

state or local governmental agency or authority (including, but not limited to,
the SEC, the CFTC or any state commission) or self-regulatory organization
(each, a “Governmental Authority”) which involves the Advisor or any of its
principals, officers or senior employees (including, but not limited to, any
investigation or notice concerning the violation, or potential violation, of
position limits), regardless of whether such investigation also involves CMF, in
each case in which an adverse decision could (i) adversely affect the Advisor’s
ability to comply with or perform the Advisor’s obligations under the Agreement
and/or (ii) result in a material adverse change in the Advisor’s condition,
financial or otherwise, business or prospects and/or (iii) have a materially
adverse impact on the reputation of the Advisor and/or any of its affiliates,
CMF, the Partnership, Morgan Stanley Investment Management Inc., Morgan Stanley
Smith Barney Holdings LLC, Morgan Stanley Smith Barney LLC, Morgan Stanley & Co.
LLC and/or Morgan Stanley.
(iii)            In the placement of orders for the Partnership’s account and
for the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  When engaging any service providers to the Partnership, CMF
shall request such service provider to cooperate with the Advisor in its
performance of its duties under this Agreement.  The Advisor acknowledges its
obligation to review and reconcile the Partnership’s positions, prices and
equity in the account managed by the Advisor daily and within two business days
to notify, in writing, the broker and CMF and the Partnership’s brokers of (A)
any error committed by the Advisor or its principals or employees; (B) any trade
which the Advisor believes was not executed in accordance with its instructions;
and (C) any discrepancy with a value of $10,000 or more (due to differences in
the positions, prices or equity in the account) between its records and the
information reported on the account’s daily and monthly broker statements.
(iv)            The Advisor will use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.
(b)    CMF agrees for itself and the Partnership that:
(i)            CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed.
(ii)            CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
(iii)            CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act.  CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with
 
- 13 -

--------------------------------------------------------------------------------

applicable USA PATRIOT Act requirements and regulatory guidance.  CMF or the
selling agents for the Partnership also have policies, procedures, and internal
controls in place that are reasonably designed to comply with regulations and
economic sanctions programs administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
9.            COMPLETE AGREEMENT.  This Agreement (and its Appendices)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof.
10.            ASSIGNMENT.  This Agreement may not be assigned by any party
without the express written consent of the other parties.
11.            AMENDMENT.  This Agreement may not be amended except by the
written consent of the parties.
12.            NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement (including requests for approval) as well as any
approvals given under this Agreement shall be effective upon actual receipt and
shall be made either by electronic (email) copy or in writing and delivered
personally or by registered or certified mail or expedited courier, return
receipt requested, postage prepaid, to the addresses below or to such other
addresses as may be designated by the party entitled to receive the same by
notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Perella Weinberg Partners Capital Management LP
767 Fifth Avenue
New York, New York  10153
Attention:  General Counsel


Email:  compliance@pwpartners.com
13.            GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
14.            ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration
 
- 14 -

--------------------------------------------------------------------------------

 
Association; provided, however, that the power of the arbitrator shall be
limited to interpreting this Agreement as written and the arbitrator shall state
in writing his reasons for his award, and further provided, that any such
arbitration shall occur within the Borough of Manhattan in New York City. 
Judgment upon any award made by the arbitrator may be entered in any court of
competent jurisdiction.
15.            NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 6 hereof.
16.            COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
- 15 -

--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 
CERES MANAGED FUTURES LLC
 
 
By  /s/ Patrick Egan                                    
   
Patrick Egan
   
President and Director
 
 
EMERGING CTA PORTFOLIO L.P.
 
 
By:
Ceres Managed Futures LLC
   
(General Partner)
 
 
By  /s/ Patrick Egan                                     
   
Patrick Egan
   
President and Director
 
 
PERELLA WEINBERG PARTNERS CAPITAL MANAGEMENT LP
 
 
By  /s/ Aaron Hood                                    
   
Name:  Aaron Hood
   
Title:  Authorized Person
 

 

--------------------------------------------------------------------------------

Appendix A
The principal investment objective of this strategy is to achieve attractive
absolute returns across diverse market environments by investing in a global
diversified portfolio of derivatives on broad-based equity indices, currencies,
sovereign debt and commodities.  The strategy generally seeks to accomplish its
objective by investing primarily in major equity index futures (including, but
not restricted to, futures on equity indices across Europe, Asia Pacific and
North America), major liquid currencies (through forward foreign currency
contracts), major commodity futures, highly rated sovereign debt futures
(including, but not restricted to, U.S. Treasuries, German Bunds and Canadian
bonds) and short-term deposit futures (including, but not restricted to, futures
on Eurodollar, Euribor, Sterling and Euroyen).
The strategy is based on fundamental predictive relationships of asset returns
and macroeconomic factors and implemented in a systematic investment framework. 
The strategy has been developed over 20 years of research and implementation
experience.  The Advisor focuses on developed markets and expects that the
instruments described above will be liquid.
The strategy seeks to target a 10% annualized volatility over the long-term.  In
the short-term, the strategy’s realized volatility may fluctuate due to market
conditions and risk level of the portfolio.  The target volatility of the
strategy is intended as a measure of risk taken by the portfolio and reflects
the degree to which the strategy’s returns will move.  Volatility is defined as
the standard deviation of returns over a certain period.  The strategy seeks to
achieve this by estimating the volatility of the portfolio and adjusting the
portfolio exposures and position sizing accordingly to target 10% volatility. 
For the Partnership’s account that is traded by the Advisor, the Advisor will
generally target a 15% annualized volatility over the long-term.  To achieve the
15% target volatility for the Partnership’s account, the Advisor will adjust the
parameters to reflect the modified target volatility and the portfolio
construction process will adjust accordingly to achieve the 15% volatility
level.  It is also at the discretion of the Advisor to manage the Partnership’s
account at a lower volatility level over short time periods if warranted by
market conditions or other discretionary considerations.  If the Advisor manages
the Partnership’s account at lower volatility level for a period of time, the
average annualized volatility realized may result in a level lower than the 15%
target.
 
A-1

--------------------------------------------------------------------------------

Appendix B
Commodity Interests to be Traded by Perella Weinberg Partners Capital Management
LP on Behalf of Emerging CTA Portfolio L.P.
Trader Market Code
 
Exchange
 
Market Description
 
JPY Curncy
 
#N/A
 
JAPANESE YEN
 
AUD Curncy
 
#N/A
 
AUSTRALIAN DOLLAR
 
ZAR Curncy
 
#N/A
 
S. AFRICAN RAND
 
GBP Curncy
 
#N/A
 
BRITISH POUND
 
CHF Curncy
 
#N/A
 
SWISS FRANC
 
EUR Curncy
 
#N/A
 
EURO
 
MXN Curncy
 
#N/A
 
MEXICAN PESO
 
CAD Curncy
 
#N/A
 
CANADIAN DOLLAR
 
CFA Index
 
Euronext Derivatives Paris
 
CAC40 10 EURO FUT (40 Euronext Paris)
 
STA Index
 
Borsa Italiana (IDEM)
 
S&P/MIB IDX FUT  (Broad Italian)
 
Z A Index
 
LIFFE
 
FTSE 100 IDX FUT (100 LSE)
 
GXA Index
 
Eurex
 
DAX INDEX FUTURE (30 German)
 
QCA Index
 
OMX Nordic Exchange Stockholm
 
OMXS30 IND FUTURE (30 Swedish)
 
EOA Index
 
Euronext Derivatives Amsterdam
 
AMSTERDAM IDX FUT (leading Dutch)
 
XPA Index
 
ASX Trade24
 
SPI 200 FUTURES (200 Australia)
 
NKA Index
 
Osaka Exchange
 
NIKKEI 225 (OSE) (225 Japanese)
 
TPA Index
 
Osaka Exchange
 
TOPIX INDX FUTR (Tokyo Stock Exchange)
 
HIA Index
 
Hong Kong Futures Exchange
 
HANG SENG IDX FUT (Hong Kong)
 
ESA Index
 
Chicago Mercantile Exchange
 
S&P500 EMINI FUT
 
NQA Index
 
Chicago Mercantile Exchange
 
NASDAQ 100 E-MINI
 
FAA Index
 
Chicago Mercantile Exchange
 
S&P MID 400 EMINI
 
RTAA Index
 
ICE Futures US Indices
 
Russell 2000 Mini
 

 
B-1

--------------------------------------------------------------------------------

 
 
Trader Market Code
 
Exchange
 
Market Description
 
EDA Comdty
 
Chicago Mercantile Exchange
 
90DAY EURO$ FUTR
 
ERA Comdty
 
LIFFE
 
3MO EURO EURIBOR
 
L A Comdty
 
LIFFE
 
90DAY STERLING FUTR
 
YEA Comdty
 
Tokyo Financial Exchange
 
3MO EUROYEN TFX FUTR
 
GCA Comdty
 
Commodity Exchange, Inc.
 
GOLD 100 OZ FUTR
 
CLA Comdty
 
New York Mercantile Exchange
 
WTI CRUDE FUTURE
 
HGA Comdty
 
Commodity Exchange, Inc.
 
COPPER FUTURE
 
C A Comdty
 
Chicago Board of Trade
 
CORN FUTURE
 
DUA Comdty
 
Eurex
 
German 2yr futures
 
OEA Comdty
 
Eurex
 
German 5yr futures
 
RXA Comdty
 
Eurex
 
German 10yr futures
 
CNA Comdty
 
Montreal Exchange
 
Canada 10yr futures
 
TUA Comdty
 
Chicago Board of Trade
 
US 2yr futures
 
FVA Comdty
 
Chicago Board of Trade
 
US 5yr futures
 
TYA Comdty
 
Chicago Board of Trade
 
US 10yr futures
 



B-2

--------------------------------------------------------------------------------

Appendix C
Morgan Stanley & Co.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc
Citibank N.A.
Nomura Securities International Inc
Scotia Capital Inc.
C-1

--------------------------------------------------------------------------------

Schedule 1

· Monthly reports for investors in the PWP Global Macro Fund

· Monthly gross RoR for the Partnership

(Please see attached)
 
S-1

--------------------------------------------------------------------------------

[image0.jpg]
 
 
PWP DRAFT
7/7/2014
 





Manager Factsheet

--------------------------------------------------------------------------------





Kindly provide answers to the following questions:
Firm Information
 
1)
 
Please state the complete name of your firm.
 
Perella Weinberg Partners Capital Management
 
2)
 
Please state the year in which the firm was founded.
 
2006
 
3)
 
Please identify the jurisdiction in which the firm was formed.
 
 
4)
 
Please state the location of your firm’s primary office.
 
New York
 
5)
 
Please state the location of any secondary offices, and their purpose.
 
London, San Francisco, Denver, Abu Dhabi, Dubai
 
6)
 
Please state the current headcount of your firm.
 
403 employees
 
7)
 
Please state the current Assets Under Management (“AUM”) of your firm.
 
$11.7 billion as of June 1, 2014
 
8)
 
Please state the breakdown between Hedge Fund and other AUM (stating the types
of funds represented by other AUM, if applicable).
 
Hedge funds: $2.2 billion
Private equity: $3.9 billion
Outsourced CIO: $5.6 billion
 
9)
 
Please identify the owners of the firm, and their respective ownership
percentages.
 
Perella Weinberg Partners Group LP (“Perella Weinberg Partners” or “PWP”) is an
independent, privately-owned financial services firm founded in 2006. PWP’s
partners (“Partners”) have significant experience and tenure in the financial
services industry and collectively own approximately 80% of PWP.  The Partners
share a common vision based on integrity, professionalism and trust, along with
a commitment to serving clients’ interests first.
 
Perella Weinberg Partners raised $1.2 billion from a group of global strategic
investors (the “Strategic Investors”) to establish its operations and form an
investment fund (the “Investment Fund”) that invests in the various investment
strategies established by PWP in its Asset Management business, Perella Weinberg
Partners Capital Management LP (“PWPCM” or the “Firm”).  The Strategic Investors
own the remaining ~20% of PWP.

 
 
1

--------------------------------------------------------------------------------

 
 
10)
 
Please identify any family relationships amongst the firm’s employees (as well
as between firm employees, and non-employees providing services to the firm or
its funds).
 
N/A
 
11)
 
Please state any regulatory registrations held by your firm (e.g. SEC, CFTC,
NFA, FINRA, FCA (United Kingdom), SFC (Hong Kong), MAS (Singapore)).
 
PWPCM has been registered under file number 801-67735 as an “investment adviser”
with the U.S. Securities and Exchange Commission (“SEC”) under the U.S.
Investment Advisers Act of 1940 since April 2007.
 
PWPCM is not registered as a broker-dealer with the Financial Industry
Regulatory Authority (“FINRA”); however, Perella Weinberg Partners provides
investment banking services in the United States and Europe through a
wholly-owned subsidiary, Perella Weinberg Partners LP (“PWPLP”), a broker-dealer
registered with the U.S. Securities and Exchange Commission and a member of
FINRA and Securities Investor Protection Corporation.  Additionally, Perella
Weinberg Partners provides investment banking services in the United Kingdom and
Europe through subsidiaries, including, among others, Perella Weinberg Partners
UK LLP (“PWP-UK”), an entity authorized and regulated in the United Kingdom by
the Financial Conduct Authority.
 
Both PWPLP and PWP-UK:  (1) operate primarily to facilitate the activities of
Perella Weinberg Partners’ corporate advisory business; (2) generally do not
engage directly in the sale of securities; and (3) do not have custody or
clearing operations.
 
12)
 
Please identify any civil, criminal or regulatory proceedings or lawsuits to
which your firm or its officers has been a party or which are pending (as either
plaintiff or defendant).
 
To the best knowledge of the Firm, as of the date of this Due Diligence Request,
there have been no regulatory, administrative, civil or criminal suits or
proceeding pending, on appeal or concluded against any member of the Firm
relating to investment advisory services within the last six years that (i) are
in the opinion of the Manager acting reasonably and in good faith, material to
the operation of the Fund or the Manager or (ii) that allege fraud or securities
law violations of a material nature by the Firm or its officers.
 
Strategy Information (Only Applicable if PWP is tracking an existing strategy
where the Manager has a comingled vehicle)
 
13)
 
Please state the complete name of the Fund.
 
N/A
 
14)
 
Please state the year in which the Fund was founded.
 
N/A
 
15)
 
Please identify the jurisdiction in which the Fund was formed.
 
N/A
 
16)
 
Please state the current AUM of the Fund.
 
N/A

 
2

--------------------------------------------------------------------------------

 
17)
 
Please state the frequency with which redemptions are permitted from the Fund.
 
N/A
 
18)
 
Please state the fees to which investors in the Fund are subject.
 
N/A
 
19)
 
Please state the frequency with which the Fund’s Net Asset Value (“NAV”) is
calculated.
 
N/A
 
20)
 
Please state the name of the Fund’s custodians, prime brokers, any ISDA
counterparties and FCMs
 
N/A
 
Firm and Strategies/Fund Operations Information
 
21)
 
Please identify who at the firm is responsible for overseeing back- office
operations (COO, CFO etc).
 
Aaron Hood is the Chief Financial Officer. Prior to serving as Perella Weinberg
Partners’ Chief Financial Officer, Mr. Hood was the Chief Operating Officer of
the Firm’s Asset Management business.  Prior to joining Perella Weinberg
Partners, Mr. Hood was a Vice President in Morgan Stanley’s Leveraged Finance
Group where he covered energy, power and transportation clients and a former
Associate in Morgan Stanley’s Investment Banking Group.
 
22)
 
Please state the current headcount devoted to back-office operations.
 
Fund Accounting & Operations: 25
Finance & Administration: 15
 
23)
 
Please identify key trade operations and fund accounting systems.
 
Trades are directed through the Firm’s centralized trading desk with the
guidance of Chip Krotee, the Firm’s Head Trader.  Trades are initiated by the
Portfolio Manager and are sent via email to our centralized trading desk, which
confirms receipt by return email.  Trades are then entered into the Eze
Castle/Pulse Order Management System (“OMS”) by our traders, and where possible,
sent via FIX to a broker for execution.  Reports are returned electronically
from the broker until the order is filled.  We require each broker to confirm
all final executions (or outstanding orders as the case may be) on trade date. 
Omgeo’s Oasys and CTM pre-matching and allocation tool is used to confirm and
allocate U.S. and international equity executions, respectively, on trade date. 
The OMS creates trade files which are sent daily to the Fund’s Prime Brokers and
Administrator.
 
24)
 
Please describe cash transfers controls and procedures.
 
Cash relating to investor transactions is managed via an account controlled by
the Administrator.  Following documentation and KYC/AML approval by the
Administrator, the CFO and Product Controller direct the Administrator to move
monies to the appropriate prime broker account or to pay redemptions.  The prime
broker account instructions are set up with the Administrator as standing
instructions.  Wires from the Administrator require three individuals to enter,
approve and release using JPMorgan ACCESS, a web-based treasury application.
Cash movements for operating expenses or relating to trades are generally
processed via web-based applications offered by the Fund’s Prime Brokers.  Where
possible,

 
3

--------------------------------------------------------------------------------

 
standard instructions are maintained within those applications.  For wires in
excess of $100,000, the Prime Broker applications require three individuals to
enter and release wires; two individuals are required for wires below the
threshold.  Individuals with authority to release wires include the Chief
Financial Officer, Chief Accounting Officer, a Director of Fund Accounting and a
Director of Operations.
Management company expenses are generally paid using JPMorgan ACCESS and require
two individuals to enter and release transactions.  Individuals with authority
to release transactions include the CFO and the Controller of Perella Weinberg
Partners Group LP
 
25)
 
Please state the percentage of non-exchange-listed or illiquid assets currently
in the Fund’s portfolio, and how these assets are priced (if applicable, please
state the name of any external valuation agents involved in valuing the Fund’s
portfolio, and describe their role in the process).
 
N/A
 
26)
 
Have there been any NAV restatements in the Firm’s history?
If so, please explain the circumstances.
 
No.
 
27)
 
Please state whether any of the firm’s Funds audited annual financial statements
have ever received a qualified opinion (explaining the circumstances, if
applicable).
 
No.
 
28)
 
Please state whether the firm maintains a Business Continuity and Disaster
Recovery Plan, and if so, whether the plan is periodically tested.
 
The Firm maintains a Business Continuity and Disaster Recovery Plan.
 
29)
 
Do you have a program to periodically review the cybersecurity risks of your
business applications and systems?
 
Yes.
 
Form Completion
 
30)
 
Please identify the person at your firm responsible for completion of this form.
 
Jody Shechtman
 
31)
 
Please state the date on which this form was completed.
 
July 30, 2014



4